Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-20 are pending. Claims 11-15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 09/29/2020. Accordingly, claims 1-10, 16 and 18-20 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 01/07/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 102(a)(1) rejection of claims 1-10, 16 and 18-20 as anticipated by by Lochee et al. (Biodegradable poly(ester-ether)s: ring-opening polymerization of D,L-3-methyl-1,4-dioxan-2-one using various initiator systems, Polym Int; 59: 1310–1318, Published 06-2010) in the non-final mailed 10/27/2020 is withdrawn. The amendment to claim 1 has overcome the rejection of record.


	Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘977 (US Patent 3,799,977, Patent date 03-1974) or STN 11 1984.

977 or STN 11 1984 disclose (Example 7, page 1 respectively) the immediately below compound. Wherein A is H, X is a bond, R1 and R3 are hydrogen, Ra-Rd is hydrogen and k is 3.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Concerning the process limitations in instant claim 16, these claim limitations are product-by-process claim limitations. These limitations is are not given patentable In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
This anticipates the claims.
Claim(s) 1-5, 7-10, 16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inokuma et al. (Active transport of alkali and alkaline earth metal cations by oligo(oxyethylene) alkyl ethers bearing a carboxyl group, Yukagaku, 37 (4) pp. 287-290, published 1988).

Inokuma et al. disclose (page 288) the immediately below compound a. Wherein A is H, X is a bond, R1 is n-hexadecyl, R3 is hydrogen, Ra-Rd is hydrogen and k is 4.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Concerning the process limitations in instant claim 16, these claim limitations are product-by-process claim limitations. These limitations is are not given patentable weight because the MPEP 2113 recites ““[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
This anticipates the claims.

Conclusion
Claims 1-10, 16 and 18-20 are rejected. No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/YEVGENY VALENROD/Primary Examiner, Art Unit 1628